***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
ERIN C. HASSETT v. SECOR’S AUTO CENTER, INC.
                  (AC 44804)
                        Cradle, Clark and Harper, Js.

                                   Syllabus

The plaintiff appealed to this court from the trial court’s denial of her motion
   for additur, following a jury verdict in her favor on, inter alia, a claim
   of revocation of acceptance of a used motor vehicle that she had pur-
   chased from the defendant car dealership. The plaintiff financed the
   majority of the vehicle’s $25,471.79 purchase price through a loan with
   the defendant, which was later assigned to a third party that was not
   made a party to the action. The defendant warranted the vehicle under
   a limited warranty. Approximately three weeks after the purchase, the
   plaintiff began experiencing issues with the vehicle. The plaintiff brought
   the vehicle to the defendant several times to rectify the issues, but the
   issues continued. After the defendant advised the plaintiff to seek further
   inspection from another dealership, N Co., the defendant declined to
   make the additional repairs N Co. had recommended. The plaintiff
   stopped using the vehicle but continued to make monthly payments.
   Following a trial, the jury returned a verdict in favor of the plaintiff,
   including on her claim for revocation of acceptance, and awarded her
   damages in the amount of $11,000. Subsequently, the plaintiff filed a
   motion for additur, claiming that the full purchase price of the vehicle
   should be returned to her, which the trial court denied. On the plaintiff’s
   appeal, held that the trial court did not abuse its discretion in denying
   the plaintiff’s motion for additur, as the jury’s award of damages fell
   within the limits of fair and reasonable compensation; moreover, the
   plaintiff’s claim that, pursuant to statute (§ 42a-2-711 (1)), the defendant
   was required, as a matter of law, to return to her the full purchase price
   of the vehicle because the jury found in her favor as to her claim of
   revocation of acceptance was without any support in our jurisprudence,
   as § 42a-2-711 (1) did not require a refund of the total purchase price
   when no evidence had been presented showing that such amount actu-
   ally had been paid, and the plaintiff’s claim that financing of the vehicle
   was equivalent to having paid the defendant in full was also without
   support; furthermore, the jury determined its damages award on the
   basis of the evidence presented, which did not establish that the plaintiff
   had paid the defendant the full purchase price of the vehicle, but, rather,
   the jury’s award reflected that it credited the plaintiff’s testimony as to
   the total amount of payments made on the loan on the vehicle.
            Argued May 16—officially released October 4, 2022

                             Procedural History

   Action to recover damages for, inter alia, the plain-
tiff’s revocation of acceptance of an allegedly defective
motor vehicle, and for other relief, brought to the Supe-
rior Court in the judicial district of New London and
tried to the jury before S. Murphy, J.; verdict in part
for the plaintiff; thereafter, the court, S. Murphy, J.,
denied the plaintiff’s motion for additur and rendered
judgment in accordance with the verdict, from which
the plaintiff appealed to this court. Affirmed.
  Sergei Lemberg, with whom was Vlad Hirnyk, for
the appellant (plaintiff).
  Sandra R. Stanfield, with whom were Victoria S.
Mueller and Matthew H. Greene, for the appellee (defen-
dant).
                          Opinion

   HARPER, J. In this action arising from the purchase
of a used motor vehicle by the plaintiff, Erin C. Hassett,
from the defendant, Secor’s Auto Center, Inc., a used car
dealer, the trial court rendered judgment in accordance
with a jury verdict in favor of the plaintiff with respect
to four of the five claims set forth in the complaint and
awarded the plaintiff $11,000 in damages. On appeal
from that judgment, the plaintiff claims that the court
improperly denied her motion for additur.1 We disagree
and affirm the judgment of the trial court.
   The following facts, which the jury reasonably could
have found, and procedural history are relevant to this
appeal. On November 4, 2017, the plaintiff purchased
a used vehicle, a 2010 BMW X6 XDrive 50i, from the
defendant. The purchase price for the vehicle was
$25,471.79, including sales tax, a dealer conveyance fee,
and license and title fees. The plaintiff made a down
payment of $2500 by way of a trade-in and financed the
remainder of the purchase price. Her monthly payments
were $439.14, to be paid over a total of sixty months
beginning on December 19, 2017, and she testified that
she continued to make those payments through the
time of trial. The dealer warranted the vehicle under a
limited warranty for 60 days or 3000 miles, whichever
came first.2
  The record reveals that the plaintiff financed
$22,971.79, the majority of the purchase price of the
vehicle, by way of a loan with the defendant. The defen-
dant subsequently assigned its interest in that loan to
Volvo Car Financial Services U.S., LLC (Volvo). The
loan between the plaintiff and the defendant provides
that the assignee of the loan, Volvo, has a security
interest, or lien, on the title of the vehicle.3 Volvo has
not been made a party to this action.
   The plaintiff began to experience issues with the vehi-
cle beginning approximately three weeks after pur-
chase. On November 22, 2017, the oil level light came
on in the vehicle, indicating that the oil level was low.
After she added oil to the engine, she brought the vehi-
cle back to the defendant. The defendant tightened the
oil drain plug, cleaned off residual oil, and returned the
vehicle to the plaintiff. About one week later, the oil
level light came on again. On December 8, 2017, the
plaintiff again brought the vehicle to the defendant. The
defendant found no evidence of an oil leak and referred
the plaintiff to seek further inspection at New Country
Motor Cars (New Country) in Hartford.
   On December 13, 2017, the plaintiff brought her vehi-
cle to New Country for inspection. New Country found
no leaks in the engine but discovered that the vehicle
‘‘smokes excessively after idling for a couple minutes’’
and determined that it would need to replace the ‘‘valve
seals’’ and ‘‘exhaust on both banks’’ to rectify the plain-
tiff’s oil burning concern. The quoted cost to repair
her vehicle was $9200. The plaintiff communicated the
quote from New Country to the defendant and requested
that the defendant replace the vehicle’s engine valve
seals. The defendant declined to replace the valve seals
on the engine because it claimed that it was not neces-
sary. Subsequently, the plaintiff retained counsel. On
December 29, 2017, the plaintiff’s counsel sent a letter
on her behalf to the defendant seeking to revoke her
acceptance of the vehicle and demanding ‘‘return of all
money paid so far, including the down payment, amount
of payments thus far, finance charges, other fees, inci-
dental and consequential damages, costs, and attor-
ney’s fees.’’
   On January 3, 2018, the plaintiff brought the vehicle
back to the defendant for the third time because the
check engine light had come on, and the defendant
advised her that the oxygen sensors required replacing.
The defendant initially agreed to repair the oxygen sen-
sors but stopped work on the vehicle when it received
the letter from the plaintiff’s counsel seeking revocation
of the plaintiff’s acceptance of the vehicle. On January
8, 2018, when the plaintiff picked up the vehicle, the
low oil level light again had turned on. In March, 2019,
the plaintiff stopped using the vehicle, but continued
to make monthly payments. She testified at trial that
the vehicle has not run since March 22, 2019, and has
been parked in her driveway since then.
   The plaintiff filed a complaint against the defendant,
with a return of service date of March 6, 2018, alleging
six counts sounding in (1) breach of implied warranties
under General Statutes § 42a-2-314; (2) breach of writ-
ten warranties under General Statutes §§ 42a-2-313 and
42a-2-318; (3) breach of written and implied warranties
under the Magnuson-Moss Warranty—Federal Trade
Commission Improvement Act, 15 U.S.C. § 2301 et seq.;
(4) revocation of acceptance under General Statutes
§ 42a-2-608;4 (5) breach of the obligation of good faith
and fair dealing under General Statutes § 42a-1-304; and
(6) violation of General Statutes § 42-110b of the Con-
necticut Unfair Trade Practices Act (CUTPA), General
Statutes § 42-110a et seq. A jury trial was held in March,
2020, and the jury returned its verdict in favor of the
plaintiff on all claims except the CUTPA claim. Relevant
to this appeal, the jury made a finding that the plaintiff
had met her burden of proof with respect to her claim
of revocation of acceptance.
  With respect to damages relating to the plaintiff’s
revocation of acceptance claim, the court charged the
jury as follows: ‘‘If you find that the plaintiff has met
her burden of proof on [her] revocation of acceptance
claim, then the plaintiff is entitled to a refund of so
much of the purchase price as has been paid as well
as damages for incidental and consequential expenses.
Incidental damages include expenses reasonably
incurred in inspection, receipt, transportation, and care
and custody of the vehicle rightfully rejected, and any
other reasonable expense incident to the defendant’s
breach. Consequential damages resulting from the
defendant’s breach include any loss resulting from gen-
eral or particular requirements and needs of which the
defendant at the time had reason to know and which
could not reasonably be prevented by cover or other-
wise; and injury to person or property proximately
resulting from any breach of warranty. Consequential
damages include any loss that may fairly and reasonably
be considered as arising naturally, according the usual
course of things from such breach.’’ The plaintiff’s coun-
sel did not object to the court’s charge to the jury.
   The jury awarded the plaintiff a lump sum of $11,000
in total damages. The special verdict form used by the
jury did not include a breakdown of damages; the form
stated that the lump sum of $11,000 awarded to the
plaintiff included ‘‘damages . . . compensatory, inci-
dental and/or consequential, as applicable . . . .’’ No
punitive damages were awarded.
   On March 17, 2020, the defendant filed a motion to
set aside the verdict, which the court denied on Decem-
ber 28, 2020. On March 19, 2020, the plaintiff filed the
motion for additur that is the subject of this appeal,
asking the court to order that the ownership of the
vehicle be transferred back to the defendant and that
the full purchase price be returned to the plaintiff. Spe-
cifically, the plaintiff argued that, ‘‘upon showing that
acceptance was revoked, the court must order [the
defendant] to repay [the plaintiff] the purchase price
paid. . . . Here, the price paid for the vehicle was
$25,471.79. . . . Therefore, based on the jury’s verdict,
the court must find that, by operation of law, the title
to the vehicle revests in [the defendant] . . . and the
defendant must refund the plaintiff the purchase price
paid of $25,471.79.’’
  On January 8, 2021, the defendant filed an objection
to the plaintiff’s motion, arguing that ‘‘a hearing should
be [held] regarding the value of the vehicle . . . before
the court enters an award on the purchase price, as is
requested by the plaintiff. . . . Prior to trial, the defen-
dant filed a motion to compel the plaintiff to have her
car inspected, which motion was denied. No testimony
was given by the plaintiff regarding the condition of
the vehicle with exception of her statement at trial . . .
that the vehicle wasn’t running. She did not indicate
the current mileage of the vehicle, and there is no way
of knowing same. These facts should be established
before refunding the plaintiff the full purchase price of
a vehicle which she still possesses . . . .’’
  On January 20, 2021, the plaintiff filed a reply to the
defendant’s objection to her motion for additur, arguing
that ‘‘[t]he jury returned a verdict for the plaintiff and
against the defendant on the claim for revocation of
acceptance. . . . The jury awarded the plaintiff
$11,000 in damages. . . . Here, the price paid for the
vehicle was $25,471.79 . . . . Therefore, based on the
jury’s verdict, the court must find that, by operation of
law, the title to the vehicle revests in [the defendant]
and the defendant must refund the plaintiff the purchase
price paid of $25,471.79.’’
   On March 30, 2021, the defendant, with leave from
the court, submitted a supplemental objection in
response to the plaintiff’s reply. The defendant argued
that the jury’s verdict in this case is well supported by
the evidence and should be allowed to stand. Specifi-
cally, the defendant argued that, ‘‘[i]n the case at hand,
it would appear that the jury awarded the plaintiff as
damages return of the payments that she had already
paid regarding the purchase of her vehicle, which is
exactly the law regarding revocation of acceptance.
. . . [T]he plaintiff testified and submitted an exhibit,
based upon which the jury could have calculated that
she made [twenty-five] payments on the vehicle of
approximately $440 each, totaling $11,000 in payments
made. While the jury was allowed to award incidental
and consequential damages, it also did not have to do
so. The jury exactly followed the court’s instructions
and made an award in this case that ‘falls somewhere
within the necessarily uncertain limits of just damages’
and does not indicate that the jury was ‘influenced by
partiality, prejudice, mistake or corruption,’ in which
case the verdict must stand. Wallace v. Haddock, 77
Conn. App. 634, [637, 825 A.2d 148] (2003).’’ In addition,
the defendant asserted that, ‘‘[b]ecause the plaintiff has
not timely sought that the verdict be set aside, the
plaintiff is precluded from seeking an additur.’’ Finally,
the defendant argued that there was no basis for the
court to order an additur because ‘‘the plaintiff has
given no sound reason to disturb the jury’s verdict,’’
and that, to the extent the plaintiff was asserting that
the verdict was inadequate, ‘‘the law is clear: it is not
enough to base an additur on a conclusory statement
that a jury award was inadequate.’’
   On April 20, 2021, the plaintiff submitted a supple-
mental reply, arguing that ‘‘the jury found for the plain-
tiff on the revocation claim. The jury need not calculate
the amount the plaintiff gets back in a revocation of
acceptance claim—the law clearly states [that] the
plaintiff gets the purchase price paid and title revests.
. . . [T]here is zero dispute as to what the purchase
price paid is, because the defendant, in its answer,
admitted the purchase price is $25,471.79 . . . . The
jury entered [a] verdict for the plaintiff on the revoca-
tion of acceptance claim and now, by operation of law,
the vehicle title revests in the defendant and the plaintiff
takes the purchase price paid, plus incidental and con-
sequential damages as found by the jury.’’ (Emphasis
omitted.)
   Subsequently, on June 8, 2021, the court denied the
plaintiff’s March 19, 2020 motion for additur and ren-
dered judgment in accordance with the jury’s verdict.
On June 21, 2021, the plaintiff filed a motion for clarifica-
tion of the judgment. On August 12, 2021, the court
denied the plaintiff’s request for clarification, stating:
‘‘The jury’s verdict clearly set forth the amount of dam-
ages due the plaintiff. Further, title to the subject vehicle
is appropriately addressed by way of operation of law,
in accordance with the General Statutes. Accordingly,
a request for clarification of the court’s judgment on
the verdict is hereby denied.’’ This appeal followed.
   On appeal, the plaintiff argues that the court improp-
erly denied her motion for additur. Specifically, the
plaintiff contends that she is entitled to a refund of the
full purchase price of the vehicle, $25,471.79, as a matter
of law, because the jury found in her favor on her claim
of revocation. The defendant responds that the court
properly exercised its discretion in denying the plain-
tiff’s motion for additur and rendering judgment in
accordance with the verdict. We agree with the defen-
dant.
   We begin by setting forth the applicable standard of
review and governing legal principles. ‘‘We review the
trial court’s decision to deny a motion for additur under
an abuse of discretion standard. . . . [I]t is the court’s
duty to set aside the verdict when it finds that it does
manifest injustice, and is . . . palpably against the evi-
dence.’’ (Citation omitted; internal quotation marks
omitted.) Bligh v. Travelers Home & Marine Ins. Co.,
154 Conn. App. 564, 572, 109 A.3d 481 (2015). ‘‘The trial
court’s refusal to . . . order an additur is entitled to
great weight and every reasonable presumption should
be given in favor of its correctness. In reviewing the
action of the trial court in denying the [motion] for
additur . . . our primary concern is to determine
whether the court abused its discretion and we decide
only whether, on the evidence presented, the jury could
fairly reach the verdict [it] did. The trial court’s decision
is significant because the trial judge has had the same
opportunity as the jury to view the witnesses, to assess
their credibility and to determine the weight that should
be given to their evidence. Moreover, the trial judge
can gauge the tenor of the trial, as we, on the written
record, cannot, and can detect those factors, if any,
that could improperly have influenced the jury. . . .
The only practical test to apply to a verdict is whether
the award of damages falls somewhere within the neces-
sarily uncertain limits of fair and reasonable compensa-
tion in the particular case, or whether the verdict so
shocks the sense of justice as to compel the conclusion
that the jury [was] influenced by partiality, mistake or
corruption.’’ (Internal quotation marks omitted.)
DeEsso v. Litzie, 172 Conn. App. 787, 795–96, 163 A.3d
55, cert. denied, 326 Conn. 913, 173 A.3d 389 (2017).
   Moreover, ‘‘[i]t is axiomatic that [t]he amount of dam-
ages awarded is a matter peculiarly within the province
of the jury . . . . [I]t is the jury’s right to accept some,
none or all of the evidence presented. . . . It is the
[jury’s] exclusive province to weigh the conflicting evi-
dence and to determine the credibility of witnesses.
. . . The [jury] can . . . decide what—all, none, or
some—of a witness’ testimony to accept or reject.’’
(Internal quotation marks omitted.) Cusano v. Lajoie,
178 Conn. App. 605, 609–10, 176 A.3d 1228 (2017).
    The plaintiff argues that, because the jury found in
her favor as to her claim of revocation of acceptance,
the defendant is required, as a matter of law, to return
to the plaintiff the full purchase price of the vehicle in
the amount of $25,471.79. In support of this argument,
the plaintiff principally relies on the language set forth
in General Statutes § 42a-2-711 (1), which provides in
relevant part that ‘‘[w]here the . . . buyer rightfully
rejects or justifiably revokes acceptance then with
respect to any goods involved, and with respect to the
whole if the breach goes to the whole contract . . .
the buyer may cancel and whether or not he has done
so may in addition to recovering so much of the price
as has been paid,’’ recover certain other damages.
(Emphasis added.) Moreover, the plaintiff asserts that
‘‘[t]he refund of the ‘purchase price’ to be returned to
the plaintiff was not tried to the jury—those damages
on the revocation claim were already admitted in the
pleadings.’’ Finally, she argues that the amount that
the jury awarded, $11,000, ‘‘must be interpreted as the
award or compensation for [her] consequential and inci-
dental damages only.’’
   In her brief, the plaintiff relies on Barco Auto Leasing
Corp. v. House, 202 Conn. 106, 115, 520 A.2d 162 (1987)
(Barco), for the proposition that a seller is required ‘‘to
return the buyer’s purchase price in toto when he has
delivered nonconforming goods under circumstances
that afford a buyer a right to reject or to revoke accep-
tance.’ ’’ The plaintiff’s reliance on Barco, however, is
misplaced. The language in Barco on which the plaintiff
relies concerns a general principal under the Uniform
Commercial Code (UCC) and was referenced by the
court while analogizing remedies under the UCC to the
statute at issue in Barco.5 Id., 114. There is nothing in
our Supreme Court’s ruling in Barco that requires the
defendant in the present case to return the full purchase
price of the vehicle to the plaintiff when the evidence
in the record shows that she paid only a portion of the
full purchase price. In fact, in Barco, the buyer was
refunded only those amounts actually paid under the
contract. Id., 110. The court explained that, ‘‘[i]n restor-
ing the parties to their respective positions prior to the
contract, courts generally order the seller to refund the
amounts paid by the buyer for the goods and the buyer
to return the goods to the seller. . . . Accordingly, the
court ordered the plaintiff to refund the sum of $9596.76,
representing the amounts paid by the defendants from
October 1979, to December, 1981.’’ (Citation omitted.)
Id., 113.
   In Conte v. Dwan Lincoln-Mercury, Inc., 172 Conn.
112, 374 A.2d 144 (1976), our Supreme Court stated that
the UCC, of which § 42a-2-711 is a part, provides a
‘‘specific remedy [that] permit[s] a buyer under proper
conditions to force the seller to retake nonconforming
goods even if the buyer has already accepted them.
. . . When a buyer justifiably revokes acceptance, he
may cancel and recover so much of the purchase price
as has been paid.’’ (Citation omitted; emphasis added;
footnote omitted.) Id., 119–20. In Conte, ‘‘[t]he jury
could have reasonably concluded that the revocation
was timely and justifiable. The plaintiff was, therefore,
entitled to recover the amount of the purchase price
which he had already paid.’’ (Emphasis added.) Id.,
123. Unlike in the present case, in Conte ‘‘[t]here was
evidence from which the jury could reasonably have
found . . . [that the plaintiff] paid [the defendant] the
total purchase price for the automobile.’’ Id., 116.
   In the present case, the plaintiff’s argument that she
is entitled to the full purchase price of the vehicle is
without any support in our jurisprudence. The plaintiff’s
assertion, essentially, is that the phrase ‘‘as has been
paid’’ set forth in § 42a-2-711 should apply to the total
purchase price of the vehicle, without requiring her to
provide any evidence in the record that she has paid
the total purchase price for the vehicle. The record
reveals that the plaintiff financed the majority of the
purchase price through a loan with the defendant. The
plaintiff presumes that financing of the vehicle is equiva-
lent to having ‘‘paid’’ the defendant in full. We have
found no support for this proposition in our decisional
law. The defendant subsequently assigned to Volvo its
interest in the loan, which provides that the assignee
of the contract, Volvo, has a security interest, or lien,
on the title of the vehicle.6
   In Micalizzi v. Stewart, 181 Conn. App. 671, 676, 188
A.3d 159 (2018), the plaintiff argued on appeal that the
court should have set aside the verdict because the
jury’s award of damages conflicted with its answers to
the interrogatories on a special verdict form. ‘‘Only if
a court cannot harmonize the verdict and the interroga-
tories may it refuse to accept such verdict. . . . A ver-
dict is not defective as a matter of law as long as it
contains an intelligible finding so that its meaning is
clear. . . . A verdict will be deemed intelligible if it
clearly manifests the intent of the jury.’’ (Citation omit-
ted; internal quotation marks omitted.) Id., 677. In
Micalizzi, this court looked to the trial court’s jury
instructions to contextualize the jury’s answers to the
interrogatories. Id., 680. In the present case, we simi-
larly must look to the court’s charge to the jury to put
the damages award in context. In the present case, the
jury was instructed that, ‘‘[i]f you find that the plaintiff
has met her burden of proof on a revocation of accep-
tance claim then [the] plaintiff is entitled to a refund
of so much of the purchase price as has been paid
as well as damages for incidental and consequential
expenses.’’ The instruction from the court was clear:
the jury had to base its award of damages on the portion
of the $25,471.79 purchase price paid for by the plaintiff,
as well as any other incidental or consequential dam-
ages it found were warranted.
   The plaintiff contends that because the purchase
price of the vehicle was admitted to in the pleadings,
she is entitled to a refund of that amount as a matter
of law, and, as such, the issue of how much of the
purchase price ‘‘has been paid’’ was not a question
before the jury to decide. We disagree. As we already
have determined, § 42a-2-711 does not require a refund
of the total purchase price as a matter of law, especially
when no evidence has been presented showing that
such amount actually had been paid. Under the statute,
the plaintiff is entitled to ‘‘so much of the price as has
been paid . . . .’’ General Statutes § 42a-2-711. The jury
had to determine that amount on the basis of the evi-
dence presented, which did not establish that the plain-
tiff paid the defendant the full purchase price of the
vehicle.7
  The jury ultimately awarded the plaintiff $11,000 in
total damages. This amount roughly equates to the
plaintiff’s monthly payment, $439.14, multiplied by the
number of payments she made between December 19,
2017, and the time of trial in March, 2020. The jury
credited the plaintiff’s testimony, as evidenced by its
damages award. Accordingly, because the jury’s award
of damages falls within the limits of fair and reasonable
compensation in this particular case; see Cusano v.
Lajoie, supra, 178 Conn. App. 609–10; we cannot say
that the trial court abused its discretion in denying the
plaintiff’s motion for additur.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff’s motion was titled, ‘‘Plaintiff’s Motion for Judgment in
Accordance with the Verdict or, in Alternative, Motion for Additur.’’ Notwith-
standing the plaintiff’s characterization of the motion, ‘‘[t]he nature of a
motion . . . is not determined by its title alone. . . . [W]e are not bound
by the characterizations of a motion by the movant or by the trial court.’’
(Citation omitted; internal quotation marks omitted.) Silver v. Silver, 200
Conn. App. 505, 520, 238 A.3d 823, cert. denied, 335 Conn. 973, 240 A.3d
1055 (2020). ‘‘[W]e look to the substance of the relief sought by the motion
rather than the form.’’ In re Haley B., 262 Conn. 406, 413, 815 A.2d 113
(2003). Because the court did, in fact, render judgment in accordance with
the jury’s verdict—that is, in favor of the plaintiff—we discern the substance
of the plaintiff’s motion, which concerns the amount of damages due the
plaintiff, to be a motion for additur. Accordingly, we treat it as such.
  2
    Specifically, the warranty covered the following: ‘‘The dealer will pay
100 [percent] of the labor and 100 [percent] of the parts for the covered
systems that fail during the warranty period.’’ The covered parts include
the engine, including ‘‘[a]ll internally lubricated parts, fuel pump and water
pump, block, heads and manifolds, harmonic balancer, fuel injectors, carbu-
retor, turbo charger and engine mounts.’’
   3
     The loan document, entered into evidence at trial, makes reference to
the ‘‘[s]eller’s agreement(s) with [a]ssignee.’’ That agreement does not appear
to be in the record.
   4
     In its charge to the jury, the court instructed the jury that the plaintiff
‘‘claims revocation of acceptance pursuant to . . . [§] 42a-2-608.’’ The fourth
count of the plaintiff’s complaint, however, was titled: ‘‘Revocation of accep-
tance pursuant to [General Statutes] § 42a-2-314.’’ Although the plaintiff cited
the incorrect statute in the fourth count of the complaint, we understand
her claim to be one of revocation of acceptance of her vehicle under § 42a-
2-608. See McLeod v. A Better Way Wholesale Autos, Inc., 177 Conn. App.
423, 444–45, 172 A.3d 802 (2017) (‘‘The interpretation of pleadings is always
a question of law for the court . . . . [W]e long have eschewed the notion
that pleadings should be read in a hypertechnical manner. Rather, [t]he
modern trend, which is followed in Connecticut, is to construe pleadings
broadly and realistically, rather than narrowly and technically. . . . [T]he
complaint must be read in its entirety in such a way as to give effect to the
pleading with reference to the general theory upon which it proceeded,
and do substantial justice between the parties.’’ (Internal quotation marks
omitted.)); see also Burton v. Stamford, 115 Conn. App. 47, 65–66, 971 A.2d
739, cert. denied, 293 Conn. 912, 978 A.2d 1108 (2009).
   5
     Other cases cited by the plaintiff are similarly unavailing, as they simply
state the boiler plate language of the statute. In fact, the plaintiff cites to a
case that directly contradicts her argument. In Alexis v. PMM Enterprises,
LCC, Docket No. 3:17-cv-1622 (MPS) (D. Conn. October 29, 2018), the court
explicitly did not award the purchaser the full price of a vehicle upon
successfully showing revocation. Rather, the court stated: ‘‘Even assuming
they made every payment from the time they entered the contract until they
revoked their acceptance of the vehicle, the total due was only $5487.30.
. . . [N]either the complaint nor the affidavits in support of default judgment
state that the [plaintiffs] made all payments in accordance with the contract.
. . . Here, the actual damages alleged in the complaint exceed the damages
supported in the affidavits and documents. The [plaintiffs] do not provide
a basis from which [the court] could reasonably infer that they made weekly
payments under the contract.’’ (Footnote omitted.).
   6
     ‘‘[A]n assignor typically can transfer his contractual right to receive
future payments to an assignee.’’ Rumbin v. Utica Mutual Ins. Co., 254
Conn. 259, 268, 757 A.2d 526 (2000).
   7
     We note that, although the plaintiff claims that she continues to make
her monthly payments to the defendant, Volvo is the assignee of the loan.
The plaintiff, thus, should have made Volvo a party to this action in order
to challenge any future payments owed on the loan.
   General Statutes § 52-572g (a) provides in relevant part: ‘‘Any holder in
due course of a promissory note, contract or other instrument, other than
an instrument issued in connection with a credit card transaction, evidencing
an indebtedness, signed or executed by a buyer in connection with a credit
transaction covering consumer goods . . . shall be subject to all of the
claims and defenses which the buyer has against the seller arising out of
the transaction or against the person or persons providing the services,
limited to the amount of indebtedness then outstanding in connection with
the credit transaction, provided the buyer shall have made a prior written
demand on the seller with respect to the transaction.’’
   Our Supreme Court recently explored the legislative history of § 52-572g
(a) in Hernandez v. Apple Auto Wholesalers of Waterbury, LLC, 338 Conn.
803, 259 A.3d 1157 (2021). In explaining the legislative history, the court
stated that the ‘‘holder in due course doctrine . . . generally arose when
a consumer finances the purchase of goods or services through a retail
installment contract or other instrument arranged by the seller, which is
later assigned to a bank or other finance company. . . . If the product turns
out to be a lemon, is damaged or needs servicing under a warranty and the
seller refuses to take whatever action is indicated, the finance company or
bank has no responsibility to make good [on the contract]. If the buyer
refuses to make payments as they [become] due, the [finance company]
may repossess the . . . goods or the buyer may be dunned for the entire
balance of the loan, payable immediately.’’ (Citations omitted; footnote omit-
ted; internal quotation marks omitted.) Id., 816–18.
   Section 52-572g (a) rectifies this issue by subjecting an assignee ‘‘of con-
sumer credit contracts to all the claims and defenses that the consumer
would have against the seller.’’ Id., 818. Our Supreme Court determined that
an assignees’ liability is limited to the amount of indebtedness outstanding
when the written demand is made on the seller. Id., 821.